Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-5, 8-12 and 19-22 filed 08/30/2021 are pending and have been rejected. Claims 5 and 13 have been canceled. Claims 14-18 have been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-11, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-11 of U.S. Patent No. 10,331,502. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar subject matter, such as characterizing a client devices in order to conduct electronic transactions.

US Patent No. 10,331,502
                     Claims 1 and 19      A system for amalgamating data with a third-party application system, comprising: a dynamic stub to operate from within a user interface of the third-party application system to be presented for user viewing on a client computing device, the user interface to provide remote interaction with the third-party application system, the dynamic stub associated with a middleware system, the dynamic stub to, on the client computing device: extract data from the user interface; transmit the data to the middleware system; receive information from the middleware system; and alter at least a portion of the user interface based on the information received from the middleware system.
                            Claim 1         A system for integrating with a third-party application system, comprising: an extension module to operate with a user interface application on a client computing device, the extension module associated with a middleware system, the extension module to, on the client computing device: extract data from a user interface of the third-party application system based on a regular expression template, the user interface operable on the client computing device to interface with the third-party application system; transmit the data to the middleware system; receive information from the middleware system; and alter at least a portion of the user interface based on the information received from the middleware system, wherein altering at 

      wherein the dynamic stub is further to obtain at least one data capture-related component based on one or more characteristics of the user interface that is provided to the client computing device by the third-party application system.

       the extension module is further to obtain at least one data capture-related component based on one or more characteristics of the user interface that is provided to the client computing device by the third-party application system.

       wherein altering at least a portion of the user interface includes inserting a control component integrated into the user interface.
                            Claim 3
       wherein altering at least a portion of the user interface includes inserting a control component integrated into the user interface.
                          Claim 6        wherein the control component includes functionality for presenting a drop-down menu including a plurality of menu items, wherein selection of a menu item of the plurality of menu items initiates an interaction with the middleware system based on extracted data from the user interface.
                           Claim 5
       wherein the control component includes functionality for presenting a drop-down menu including a plurality of menu items, wherein selection of a menu item of the plurality of menu items initiates an interaction with the middleware system based on extracted data from the user interface.
                          Claim 7
        wherein the interaction with the middleware system includes the dynamic stub opening a dynamic stub interface and pre-populating a portion of the dynamic stub interface to include extracted data from the user interface.
wherein the interaction with the middleware system includes the dynamic stub opening a dynamic stub interface and pre-populating a portion of the dynamic stub interface to include extracted data from the user interface.

     wherein the user interface comprises a webpage.
                           Claim 7
     wherein the user interface comprises a webpage.
                         Claim 9
      wherein the dynamic stub is configured to alter the user interface by identifying a section of page markup language of the webpage and inserting a new additional section of page markup language.
                          Claim 8
      wherein the extension module is configured to alter the user interface by identifying a section of page markup language of the webpage and inserting a new additional section of page markup language.
                           Claim 10
      wherein inserting the new additional section of page markup language modifies an operation of a control component of the webpage.
                          Claim 9
      wherein inserting the new additional section of page markup language modifies an operation of a control component of the webpage.
                         Claim 11
      wherein the new additional section of page markup language modifies the operation of a control component of the webpage to transmit extracted information to the middleware system.
                         Claim 10
       wherein the new additional section of page markup language modifies the operation of a control component of the webpage to transmit extracted information to the middleware system.

       wherein the one or more characteristics of the webpage comprise a uniform resource locator (URL) of the webpage.
                           Claim 11
       wherein the one or more characteristics of the webpage comprise a uniform resource locator (URL) of the webpage.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11, 12 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Perham et al. (U.S. Publication 2005/0050228), hereinafter ‘Perham’.

 	As to claim 1, Perham discloses a system for amalgamating data with a third-party application system (Perham, see fig.15 and [0055-0071], combining access to multiple web services), comprising: a dynamic stub to operate from within a user interface of the third-party application system to be presented for user viewing on a client computing device, the user interface to provide remote interaction with the third-party application system, the dynamic stub associated with a middleware system, the dynamic stub to, on the client computing device (Perham, see [0065], configuration 
 	As to claim 2, Perham discloses everything in claim 1, wherein the dynamic stub is configurable to a first state to provide data to the middleware system and reconfigurable by the middleware system from the first state to a subsequent state to alter at least a portion of the user interface and to provide additional data to the middleware system (Perham, see fig. 12 & 15, [0055-0071] and [0181-0191], client messages to be sent are converted/altered to fit appropriate format in order to perform communications).  

 	As to claim 3, Perham discloses everything in claim 1, wherein the dynamic stub is further to obtain at least one data capture-related component based on one or more characteristics of the user interface that is provided to the client computing device by the third-party application system (Perham, see [0025], parameters of the web service providers being provided to the clients).  

 	As to claim 4, Perham discloses everything in claim 1, wherein altering at least a portion of the user interface includes inserting a control component integrated into the user interface (Perham, see [0090], if new configurations are populated they are altered from previously available displays of all configurations, including previous configurations, where this can be a control component as they are represented by names that can be selected).  

 	As to claim 8, Perham discloses everything in claim 1, wherein the user interface comprises a webpage (Perham, see [0036], client using a web-service providers web-site interface).  

 	As to claim 11, Perham discloses everything in claim 9, wherein the new additional section of page markup language modifies the operation of a control component of the webpage to transmit extracted information to the middleware system (Perham, see fig. 15 and [0055-0071], configuration interface uses the appropriate format for client and web services to communicate thereby obtaining the required data 

 	As to claim 12, Perham discloses everything in claim 8, wherein the one or more characteristics of the webpage comprise a uniform resource locator (URL) of the webpage (Perham, see [0025], URL of the web-service, which is used to access the service providers web-site).  

 	As to claim 19, system for integrating with a third-party application system (Perham, see fig.15 and [0055-0071], combining access to multiple web services), comprising: a middleware system to communicate with a client computing device; and a dynamic stub associated with the middleware system, the dynamic stub to, on the client computing device (Perham, see [0065], configuration interface indicates the message-format parameters that the client business wants to apply to outgoing messages from one or more web services to a client application. See [0090], using the configuration interface the user selects the name of given data): 111660001.1 0059840-00202- 5 -Verified First LLCApplication No. 16/503,036 obtain at least one data capture-related component from the middleware system based on one or more characteristics of a webpage that is provided to the client computing device by the third-party application system (Perham, see [0025], parameters of the web service providers being provided to the clients); extract data from the webpage (Perham, see fig. 15 and [0055-0071], configuration interface uses the appropriate format for client and web services to 

 	As to claim 20, Perham discloses everything in claim 19, wherein the one or more characteristics of the webpage comprise a uniform resource locator (URL) of the webpage (Perham, see [0025], URL of the web-service, which is used to access the service providers web-site).  

 	As to claim 21, Perham discloses everything in claim 19, wherein the dynamic stub is configured to modify the webpage by identifying a section of page markup language of the webpage and inserting a new additional section of page markup language (Perham, see [0036],  [0157-0163], messages are converted to proper format, which will result in a different display on the web-site interface, therefore HTML code is modified).  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

is rejected under 35 U.S.C. 103 as being unpatentable over Perham et al. (U.S. Publication 2005/0050228), hereinafter ‘Perham’ in view of Hauser (U.S. Publication 2004/0002944), hereinafter ‘Hauser’.

 	As to claim 6, Perham discloses everything in claim 4, but is silent to wherein the control component includes functionality for presenting a drop-down menu including a plurality of menu items, wherein selection of a menu item of the plurality of menu items initiates an interaction with the middleware system based on extracted data from the user interface.   	However, Hauser discloses wherein the control component includes functionality for presenting a drop-down menu including a plurality of menu items, wherein selection of a menu item of the plurality of menu items initiates an interaction with the middleware system based on extracted data from the user interface (Hauser, see [0084], pull down menus in a user interface as a control component).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Perham in view of Hauser in order to further modify the method of communications between a web-service provider and its client business applications from the teachings of Perham with the method of integrating heterogeneous applications teachings of Hauser.
 One of ordinary skill in the art would have been motivated because it would have allowed to achieve integration without tight backend integration of the applications, or in the presence of backend integration (Hauser — 0016).
and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perham et al. (U.S. Publication 2005/0050228), hereinafter ‘Perham’ in view of Kamen et al. (U.S. Publication 2004/0006653), hereinafter ‘Kamen’.

 	As to claim 9, Perham discloses everything in claim 8, but is silent to wherein the dynamic stub is configured to alter the user interface by identifying a section of page markup language of the webpage and inserting a new additional section of page markup language.   	However, Kamen discloses wherein the dynamic stub is configured to alter the user interface by identifying a section of page markup language of the webpage and inserting a new additional section of page markup language (Kamen, see fig. 7 and [0035], the user modifies the web service GUI. See [0039-0040], code used is HTML).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Perham in view of Kamen in order to further modify the method of communications between a web-service provider and its client business from the teachings of Perham with the method of wrapping existing web-based applications producing web services teachings of Kamen.
 One of ordinary skill in the art would have been motivated because it would have allowed to facilitate communication between a web-based application and a client comprising means for receiving a request from the client, means for converting the received request using an internal mapping to a formatted request (Kamen — 0011).
.

 Allowable Subject Matter
 	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Patent 7,526,771, which describes configurating an application while the application is running. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443